Finch, J. (dissenting).
The complaint states a cause of action at law, with a prayer for so-called equitable relief in respect to the enforcement of the' judgment. This prayer for relief does not make the action an equitable one. This court said in Miller v. Miller (219 App. Div. 61; affd., 246 N. Y. 636), in considering a complaint involving the same question as here presented: “ The law is well settled that an action can be brought in this State upon a judgment of this nature and a money judgment procured for alimony. Such a judgment, when obtained, can be enforced in accordance with our laws applicable thereto. The action, however, is not an equitable one, although the court may, in certain cases, under the provisions of section 1171 of the Civil Practice Act, grant relief of an equitable nature.” Also, as was said by this court in Beeck v. Beech (211 App. Div. 720) in passing upon a similar question: “ It, therefore, follows that the plaintiff unquestionably has a right to bring this action and to ask judgment against the defendant for the various sums adjudged to be paid her by the defendant in the Rhode Island decree. The mere fact that the plaintiff states she has no adequate remedy at law is not fatal for the reason that the prayer for relief governs. Whether the court can or will grant the so-called equitable remedies under present section 1171 of the Civil Practice Act is a secondary question and has to do simply with.the enforcement of a money judgment in this State when obtained. Under her complaint, the plaintiff can go to trial and establish her right to a money judgment against the defendant in this State. When the right to such judgment is established, the question respecting its enforcement will be important.”
The complaint, therefore, stated a good cause of action at law, and the motion to dismiss the same was properly denied and the order entered thereon should be affirmed. The fact that the plaintiff has asked in her complaint for a judgment covering alimony accruing subsequent to the date of the commencement of the action will not in itself render the complaint defective. In an action at law as distinct from equity the rule is, of course, applicable that the judgment shall relate to the date of the commencement of the action. In so far as the prayer transcends this rule, however, it may be disregarded. Whether or not the plaintiff, since she is suing on the foreign judgment, is entitled to the remedial pro*581visions of sections 1171, 1171a and 1172 of the Civil Practice Act depends upon the construction to be given the word “ State ” as used in said sections. In my opinion the learned Special Term was correct in holding that the word was used in its generic sense, as referring to a sovereign body politic whether that sovereign body politic be a State of the United States or a foreign country. The reasons for this follow.
Prior to 1904 it was held that equitable remedies were not available to a plaintiff seeking to enforce in this State the provisions of a foreign judgment of divorce in so far as alimony had accrued thereunder, but that such judgment in this respect might be enforced only by execution, as a judicial debt of record. In Lynde v. Lynde (162 N. Y. 405, 420) it was said by Judge Guay: “ So far, therefore, as the final decree in the court in New Jersey adjudged moneys to be due and payable to the plaintiff from the defendant, it became a judicial debt of record, which the former was entitled to have enforced by the courts of this State, under the provisions of the Federal Constitution, and a judgment recovered thereupon could be executed only as our laws permit * * * which would not include the particular equitable remedies, provided by the statute in the chapter on matrimonial actions.”
In other words, as the action was at law and, therefore, a money judgment resulted, execution was the only enforcement remedy available. Therefore, in order to afford a plaintiff (who in a majority of cases is a woman with young children, suing upon a foreign decree of divorce obtained in a jurisdiction from which the defendant has fled to avoid his matrimonial and probably parental obligation) a more effective remedy than the often abortive one of an execution returned unsatisfied (because of the inability of the sheriff to reach intangible and concealed personal property), the Legislature in 1904 amended section 1772 of the Code of Civil Procedure (now section 1171 of the Civil Practice Act). As amended this section now provides that where a judgment rendered in another State upon the ground of adultery upon which an action has been brought in this State and judgment rendered therein requires the husband to provide for the education or maintenance of any of the children of a marriage, or for the support of his wife, the court may, in its discretion, apply the same remedies for enforcement as to a judgment rendered in this State.
Did the Legislature intend, as urged by the appellant, to limit this beneficent provision to judgments obtained only within a State of the United States and not a foreign State? No good reason appears why the word “ State ” should not be given its broad generic meaning, namely: “ A political community organized *582under a distinct government recognized and conformed to by the people as supreme; a commonwealth; a nation.” (Funk & Wagnalls’ Standard Dictionary.) Viewed from another angle, why should the Legislature be held to have discriminated between a case where a resident plaintiff of this State has obtained a judgment against an absconding husband across the border in New Jersey and a case where such a plaintiff has obtained a like judgment across the border in Canada? Before the amendment a plaintiff who had obtained a divorce in a foreign country where both parties had submitted to the jurisdiction of the court could obtain a judgment at law on a parity with a plaintiff who had obtained a like judgment in a sister State (although the plaintiff from a sister State had in addition to comity, the full faith and credit clause of the Federal Constitution to rely upon). No valid reason is suggested why there should now be held to be discrimination in the remedies provided by the Legislature in sections 1171, 1171a and 1172 of the Civil Practice Act. The Legislature has been careful to provide that the basis of the foreign judgment sought to be enforced must be for the same causes specified by the law of this State, and has even left the application of the remedies provided to the discretion of our own court.
In many instances, in the Civil Practice Act and elsewhere, a statute indicates that a term is to be employed in the limited sense. At other times the purpose of the legislation shows a wider scope was clearly intended. It is a well-settled canon of statutory construction that a construction of a statute which will work inequality or injustice is to be avoided when possible. As was said by Judge Collin in Matter of Meyer (209 N. Y. 386, 389): “ It is always presumed, in regard to a statute, that no unjust or unreasonable result was intended by the Legislature. Hence, if viewing a statute from the standpoint of the literal sense of its language, it works such a result, an obscurity of meaning exists, calling for judicial construction. Where a particular application of a statute in accordance with its apparent intention will occasion great inconvenience or produce inequality or injustice, another and more reasonable interpretation is to be sought. * * * The courts must in that event look to the act as a whole, to the subject with which it deals, to the reason and spirit of the enactment, and thereby determine the true legislative intention and purpose; and if such purpose is reasonably within the scope of the language used, it must be taken to be a part of the statute the same as if it were plainly expressed. To effect the intention of the Legislature the words of a single provision may be enlarged or restrained in their *583meaning and operation, and language general in expression may be subjected to exceptions through implication.”
In Foster v. Stevens (63 Vt. 175) the court found it necessary to define the meaning of the word “ State ” as used in a statute granting an exemption from taxation, reading in part as follows: “ Shares of stock in a corporation situated in another State, when all the stock of such corporation is taxed in such State, to the holders, whether residing within or without such State, or when the corporation is taxed in such State for all its stock.” The court said: “We think the word ‘ State ’ employed in the statute should be construed to mean a foreign State as well as one of the United States. The statute was enacted for the relief and benefit of stockholders; therefore upon the reason of the law shares of stock in a foreign corporation should be exempt as well as those in a corporation located in one of the States of this Union.”
In the construction of the section now under consideration it is unnecessary to go as far as Matter of Meyer (supra) in order to avoid inequality or injustice, since if the word “ State ” is given its ordinary generic meaning of a political community organized under a distinct government, and a limited meaning (for which no reason appears in the context of the section) avoided, no unfortunate results will arise.
I am in accord with the opinion of the learned court at Special Term and vote to affirm.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, but without prejudice to the service of a complaint in an action at law, if the plaintiff be so advised.